NOTE: This order is nonprecedentia1.
United States Court of Appeals
for the FederaI Circuit
DAVID KISSI,
Plain,tiff-Appellan.t,
V.
UNITED STATES,
Defendcmt-Appellee.
2012-5025
Appeal from the United States Court of Federa1
C1aims in case no. 11-CV-347, Judge Thomas C. Whee1er.
ON MOTION
0 R D E R
David Kissi moves for leave to proceed in forma
pauperis
Up0n consideration thereof
IT ls 0RDEREr) THAT:
The motion is granted.

KISSI V. US 2
FOR THE COURT
NAR 9 1 fmi /3/Jan H0rba1y
Date J an H0rba1y
C1erk
cc: David KiSSi
DaWn E` G0Odman’ ESq` us couni:c':'FEAl1=?PaA1s ron
324 mEFEnsRALclncu:T
HA~R U.1 2012
JAN HURBALY
CLERK
1